Upon recommendation of the Judicial Conduct Board and no appeal having been filed, the recommendation of the Judicial Conduct Board filed on May 11, 1998, is approved and Assistant Judge Althea Kroger is hereby publicly reprimanded for violating Canons 2A, 3C(1) and 4A(2) by engaging in conduct which undermined public confidence *603in the integrity of the judiciary and brought the office of assistant judge into disrespect. Rules of Supreme Court for Disciplinary Control of Judges, Rules 2(6)(a) and 11(1), (2).